Citation Nr: 1009536	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a psychiatric 
disability, to include PTSD.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a left shoulder 
disability.

11.  Entitlement to service connection for a left arm 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 
1979.  He also had National Guard service which included a 
period of active duty for training (ACDUTRA) in October 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and May 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran appeared at a May 2009 
hearing before the Board at the RO.  A transcript is of 
record.  Additional evidence with a written waiver of 
preliminary RO review was received in May 2009.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD. The medical evidence of record 
indicates that the Veteran has been diagnosed with other 
psychiatric diagnoses, including anxiety disorder.  As such, 
the Board has recharacterized the issue on appeal, as shown 
on the title page of this decision.  See Clemons v. Shinseki, 
23 Vet. App. 1, 4-5 (2009) (a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him).

The issues of entitlement to service connection for a left 
knee disability, a right knee disability, psychiatric 
disability to include PTSD, bilateral hearing loss, tinnitus, 
a left shoulder disability, and a left arm disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral 
knee disabilities, PTSD, and bilateral hearing loss were 
denied by a July 1999 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claims for service connection for 
bilateral knee disabilities, PTSD, and bilateral hearing loss 
has been received since the July 1999 rating decision.





CONCLUSIONS OF LAW

1.  The July 1999 rating decision which denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 1999 rating decision that denied service connection for 
a left knee disability, and the claim of service connection 
for a left knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The July 1999 rating decision which denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  New and material evidence has been received since the 
July 1999 rating decision that denied service connection for 
a right knee disability, and the claim of service connection 
for a right knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The July 1999 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

6.  New and material evidence has been received since the 
July 1999 rating decision that denied service connection for 
PTSD, and the claim of service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

7.  The July 1999 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

8.  New and material evidence has been received since the 
July 1999 rating decision that denied service connection for 
bilateral hearing loss, and the claim of service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issues of reopening the 
Veteran's claims for service connection for left and right 
knee disabilities, PTSD, and hearing loss, no further 
discussion of VCAA is necessary at this point.  The matter of 
VCAA compliance with regard to the other issues will be 
addressed in a future merits decision on that issue after 
action is undertaken as directed in the remand section of 
this decision.

New and Material Evidence

Rating decisions dated in April 1999 and July 1999 denied the 
Veteran's claims for service connection for left and right 
knee disabilities, PTSD, and bilateral hearing loss.  The 
appellant was informed of the decisions and failed to file a 
notice of disagreement to initiate an appeal.  The July 1999 
decision therefore became final.  38 U.S.C.A. § 7105.

The Veteran filed a request to reopen these claims in 
February 2003.  By rating decision in September 2003, the RO 
denied the Veteran's claim to reopen.  The present appeal 
ensued.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of what the RO has done in finality cases such as 
this, that is, reopening a previously denied claim, the Board 
does not have jurisdiction to consider a claim which was 
previously adjudicated unless new and material evidence is 
presented.  Before the Board may reopen such a claim, it must 
so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Left and Right Knees

The evidence of record at the time of the July 1999 rating 
decision included service treatment records that showed 
treatment for left and right knee injuries during service.  
There was no medical evidence of a current disability of 
either knee.

Evidence received since the July 1999 rating decision 
includes VA examination reports dated in November 2007 and 
February 2008 that include diagnoses of patellofemoral 
syndrome of both knees.  The Veteran also provided sworn oral 
testimony that detailed his in-service injuries and problems 
with the left and right knees during service.

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claims for service connection for left and right knee 
disabilities, is not cumulative and redundant, and does raise 
a reasonable possibility of substantiating the claims since 
it shows current left and right knee disabilities that could 
be related to his documented inservice injuries.  For this 
reason, the Board concludes that the Veteran has presented 
new and material evidence to reopen his claims of service 
connection for left and right knee disabilities.  
Consequently, those claims are reopened.

PTSD 

The evidence of record at the time of the July 1999 rating 
decision included a VA psychiatric treatment record that 
noted a diagnosis of "rule out PTSD."  There was no 
evidence of a confirmed stressor or of a confirmed diagnosis 
of PTSD.

Evidence received since the July 1999 rating decision 
includes VA treatment records showing diagnoses of PTSD.  The 
Veteran has also provided both written accounts and sworn 
oral testimony that detailed his claimed stressors.

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for PTSD, is not cumulative and 
redundant, and does raise a reasonable possibility of 
substantiating the claim since it shows a current diagnosis 
and accounts of potentially verifiable service-related 
stressors.  For this reason, the Board concludes that the 
Veteran has presented new and material evidence to reopen his 
claim of service connection for PTSD.  Consequently, that 
claim is reopened.

Bilateral Hearing Loss

The evidence of record at the time of the July 1999 rating 
decision included service treatment records that showed 
slight decrease in hearing in both ears on the separation 
examination.  There was no medical evidence of current 
hearing disability of either ear.

Evidence received since the July 1999 rating decision 
includes:  a private audiology record dated in April 2002 
that shows hearing loss and notes the Veteran's reported 
history of acoustic trauma during service; a December 2008 
record of a VA audiology consult that shows current hearing 
disability in both ears by VA standards; and the Veteran's 
sworn oral testimony that detailed his in-service acoustic 
trauma and problems with his hearing since service.

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for bilateral hearing loss, is 
not cumulative and redundant, and does raise a reasonable 
possibility of substantiating the claim since it shows 
current bilateral hearing loss disability that could be 
related to inservice acoustic trauma.  For this reason, the 
Board concludes that the Veteran has presented new and 
material evidence to reopen his claim of service connection 
for bilateral hearing loss.  Consequently, that claim is 
reopened.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a left knee disability. To 
this extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim for service connection for a right knee disability.  To 
this extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  To this extent, the 
appeal is granted.

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  To 
this extent, the appeal is granted.


REMAND

The Veteran contends that he has PTSD as a result of 
inservice stressors.  In December 2008, the RO determined 
that the Veteran's claimed stressors were not capable of 
verification.  Subsequently, the Veteran provided testimony 
before the Board in which he detailed various claimed 
stressors.  Specifically, he referred to an incident at Camp 
Hansen, Okinawa, when he witnessed a Marine corporal who was 
driving sideways along a steep hill on a tractor/grader flip 
over and become trapped beneath the machine.  The Veteran 
indicated that he was enlisted to provide aid to this man and 
had to reach into his open chest cavity to attempt to massage 
his heart muscle; the man subsequently died of his injuries.  
The record indicates that the Veteran served at Camp Hansen 
for several months in 1976.  As this alleged stressor appears 
to be an event capable of verification, an attempt to verify 
it is necessary.

The Board also notes that VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The service treatment records show that the Veteran was 
treated for an injury to the right knee in February 1977 and 
an injury to the left knee in July 1978.  The Veteran 
underwent VA examinations of his left and right knees in 
November 2007 and February 2008.  The examiner was unable to 
provide a definitive opinion on whether there was a nexus 
between the current findings and the inservice injures.  
Opinions like this amount to "nonevidence," neither for nor 
against the claim, because service connection may not be 
based on speculation or remote possibility. See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  As the Veteran has provided additional 
information in his testimony regarding the details of the 
inservice injuries, he should be provided with another 
examination that will include the requested opinion.

Additionally, the Veteran has not been provided with a VA 
examination to address the etiology of his current hearing 
loss and tinnitus.  

Finally with service treatment records showing treatment for 
left shoulder and left arm injuries during National Guard 
service in October 1981, and the Veteran's testimony that he 
has current shoulder and arm problems related to that 
incident, a VA examination is appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination of his left shoulder, left 
arm, and both knees.  The claims file 
should be made available to the examiner 
for review.  Any medically indicated 
special tests, such as x-rays, should be 
accomplished.  If it is determined that 
the Veteran has a current chronic 
disability of either knee, the left 
shoulder, or the left arm, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(probability 50 percent or more) that such 
current disability is causally related to 
the Veteran's service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
nature and extent of his bilateral hearing 
loss and tinnitus.  All indicated studies, 
including audiometric evaluations should 
be performed.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that the 
hearing loss and/or tinnitus is related to 
service.  The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.  

3.  Seek from U.S. Army and Joint Services 
Records Research Center (JSRRC) or other 
appropriate service department any 
information that might corroborate the 
appellant's alleged stressors referred to 
above and during his recent hearing, 
including whether a U.S. Marine died in an 
incident involving a tractor/grader at 
Camp Hansen, Okinawa in 1976.  

4.  Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
Veteran was exposed to a verified stressor 
or stressors in service, and if so, the 
nature of the specific stressor or 
stressors.

5.  Arrange for the Veteran to be afforded 
a VA psychiatric examination.  The claims 
folder must be provided to the examiner.  
All necessary tests and studies should be 
accomplished.  Include the aforementioned 
specific determination for the VA examiner 
of the stressor(s) that are corroborated 
by the evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
specifically confirm or refute whether the 
Veteran meets the diagnostic criteria for 
a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  

For any other psychiatric disabilities 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such psychiatric 
disability is causally related to service.    

A complete rationale for any opinion 
expressed must be provided.

6.  Review the expanded record and 
determine if service connection is 
warranted for left knee disability, right 
knee disability, psychiatric disability 
including PTSD, bilateral hearing loss, 
tinnitus, left shoulder disability, and 
left arm disability.  If any claims remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


